UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
COCA L. EDWARDS, JR.., CIVIL ACTION NO. 1:18-CV-645-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
STATE OF LOUISIANA, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 23), and after a de novo review of the record
including the objections filed by Plaintiff, and having determined that the findings
and recommendation are correct under the applicable law;

IT IS ORDERED that the Complaint and Amended Complaint (Docs. 1, 6) are
DENIED and DISMISSED WITH PREJUDCE under §§ 1915(e)(2)(b) and 1915A,
with the claims barred by Heck v. Humphrey, 512 U.S. 477 (1994), being dismissed
with prejudice to being asserted again until the Heck conditions have been met. See
DeLeon v. City of Corpus Christi, 488 F.3d 649, 657 (5th Cir. 2007).

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

THUS DONE AND SIGNED at Alexandria, Louisiana, this 21 tay of

Ngven Ari? 2949—

D. DRELL

UNITED STATES DISTRICT JUDGE

 
